Citation Nr: 0948501	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-05 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 2003, 
March 2004 and October 2004 by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in St. Petersburg, 
Florida, Columbia, South Carolina, and Montgomery, Alabama, 
respectively.  The RO in Montgomery, Alabama, currently has 
jurisdiction of the case.  In March 2008, the Board remanded 
the appeal for additional development.

Additional evidence was received in March 2009, after the 
most recent supplemental statement of the case (SSOC) was 
issued.  Any "pertinent" evidence submitted by the veteran 
which is accepted by the Board must be referred to the agency 
of original jurisdiction for review, unless this procedural 
right is waived by the veteran.  38 C.F.R. § 20.1304(c).  The 
regulation provides that evidence is "pertinent" if it 
relates to or has a bearing on the appellate issue or issues.  
Id.  

A waiver was not received in this case.  The additional 
evidence includes a March 2009 private medical record of 
treatment for a knee injury, results of laboratory 
examinations of the blood, and a July 2008 record related to 
cardiac catherization.  The reports of laboratory 
examinations disclose no abnormality of renal function, 
consistent with the evidence already of record.  The record 
of treatment for a knee injury is not pertinent to the 
appellate issue at hand.  Records of treatment for cardiac 
disorders other than hypertension include no evidence as to 
the etiology or date of onset of hypertension.  This new 
evidence duplicates evidence already of record, or is not 
relevant to the issues on appeal.  Appellate review may 
proceed.  


FINDING OF FACT

Hypertension did not manifest during service or within one 
year of separation thereof, and is not etiologically related 
to the Veteran's service or his service-connected diabetes 
mellitus.
CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
did not result from service or a service-connected 
disability, and may not be presumed related to service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309, 3.310, 
3.311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

In Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), the Federal Circuit held that any notice error will be 
presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law."  
However, most recently, the courts have stated that the 
burden to show that prejudice result from a defect in the 
notice is the appellant's burden.  See Shinseki v. Sanders, 
129 S.Ct. 1696, 1706 (2009) (appellant bears burden of 
demonstrating prejudicial error on appeal).  

VA initially provided the Veteran with VCAA notice regarding 
service connection, including notice of the criteria for 
secondary service connection, in correspondence sent to the 
Veteran in July 2003, prior to the initial adjudication of 
his claim.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his service connection claim, and identified his 
duties in obtaining information and evidence to substantiate 
his claim.  He received additional correspondence in May 
2008, which provided notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

The only deficiency with regard to notice in this case is 
that notice regarding assignment of a disability evaluation 
or an effective date for a grant of service connection was 
not received until after the initial adjudication of the 
claim.  However, this timing deficiency was cured by 
readjudication of the claim in a February 2009 supplemental 
statements of the case (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Moreover, such notice is moot in 
this case, as the claim of service connection addressed in 
this decision is denied.



Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records and VA and private medical 
treatment records.  The Veteran was also afforded VA 
examinations in connection with his claims.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 
see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 
59,540-42 (Oct. 6, 2003).  However, hypertension is not among 
the diseases which may be presumed to be related to exposure 
to herbicides.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service treatment records are negative for any evidence of 
hypertension.  The Veteran's July 1969 physical examination 
for separation purposes showed a blood pressure reading of 
124/86.  No diagnosis of hypertension was assigned.

The Veteran underwent a VA examination in February 1970.  
Hypertension was not diagnosed at that time.  Post-service 
private medical treatment records show that the Veteran was 
on blood pressure medication beginning in 1999.  Private 
treatment records prior to 1999 are also of record, but no 
private treatment record establishes the date of onset of 
hypertension or the etiology of hypertension.  

In June 2001, the Veteran submitted his claim for service 
connection for hypertension.  VA and private treatment 
records associated with the claims file prior to that June 
2001 claim disclose that the Veteran was under treatment for 
hypertension, diabetes mellitus and other medical problems; 
however these records do not contain medical opinions with 
regard to etiology of hypertension, onset of hypertension, or 
opinion as to whether there was a causal relationship between 
diabetes mellitus and hypertension.  
 
The Veteran was afforded a VA examination in August 2003 to 
determine the etiology of hypertension, including whether his 
diabetes mellitus had caused or aggravated his hypertension.  
His claims file was not available for review at the time.  
The Veteran reported that his hypertension was diagnosed in 
the 1980s, about the same time that diabetes was found.  On 
physical examination, blood pressure readings were 124/74, 
132/68, and 132/79.  The pertinent diagnosis was essential 
hypertension.  The examiner opined that the essential 
hypertension was not secondary to diabetes mellitus, type 2, 
because the Veteran had no nephropathy, and because his 
diabetes mellitus, type 2 and hypertension were diagnosed 
about the same time.  Because this opinion was rendered 
without review of the claims file, the Board has not relied 
on this opinion in its appellate review of the claim.

In a February 2005 letter, one of the Veteran's private 
physicians stated the Veteran had a history of hypertension 
and insulin-resistance diabetes, with insulin prescribed in 
1992.  He further stated that the Veteran "fits the category 
of metabolic syndrome ([ ] blood pressure is related to his 
diabetes)."  

The Veteran was afforded another VA examination in June 2005.  
The examiner noted that on upon review of the claims file, he 
was unable to obtain or ascertain an exact date of diagnosis 
for the non-insulin dependent diabetes and/or hypertension.  
After a discussion of the prior VA examiner's opinion and the 
2005 private opinion, the examiner indicated that the Veteran 
certainly met the criteria for metabolic syndrome.  The 
examiner explained that determining whether the Veteran met 
the definition of metabolic syndrome did not determine the 
etiology of hypertension.  The examiner provided an opinion 
that it was less likely than not that the Veteran's 
hypertension was related to the diabetes mellitus, because 
the Veteran has essential hypertension, a type of 
hypertension which develops without diabetes, as compared to 
renal hypertensions, the type of hypertension caused by 
diabetes.  

The examiner explained that there was no evidence of 
nephropathy or renal dysfunction, as would be expected with 
renal hypertension.  The examiner further explained that 
there was no documentation that the Veteran had been 
evaluated by a nephrologist (kidney specialist) related to a 
renal dysfunction or nephropathy.  This opinion is highly 
persuasive because the examiner reviewed the entire claims 
file, and discussed all of the pertinent evidence, including 
the evidence favorable to the claim, and explained that the 
February 2005 private medical opinion, while accurate, was 
neither favorable nor unfavorable to the Veteran's claim.  
The June 2005 VA opinion is entirely unfavorable to the 
Veteran's claim on any basis.

The Veteran underwent yet another VA examination in November 
2008.  At the outset, the examiner indicated review of the 
claims file.  The Veteran reported that he was diagnosed with 
diabetes mellitus in the 1980s, but he was unsure of the 
exact year.  He believed his hypertension developed later on.  
Following an extensive discussion of the Veteran's pertinent 
medical history and a complete physical examination, the 
examiner's pertinent diagnoses were diabetes mellitus, type 
2, with peripheral neuropathy and erectile dysfunction; and 
essential hypertension.  The examiner stated that the exact 
chronology of the development of the diabetes mellitus and 
hypertension was unknown based on the history and review of 
the available records.  

The examiner opined that, since the Veteran does not have any 
evidence of nephropathy, which is often the basis for 
development of hypertension in patients who have diabetes, 
the Veteran's hypertension was an essential hypertension.  He 
noted further that hypertension and diabetes often occur 
together as part of metabolic syndrome.  He explained that 
such association, however, does not convey causality (i.e. 
one causing the other condition).  The examiner explained 
that, since the current examination did not show any evidence 
of microalbuminuria or renal failure, it was his opinion that 
[the Veteran's] hypertension was neither caused nor 
aggravated by [his] diabetes mellitus.

Analysis

In determining whether a Veteran has hypertension for VA 
purposes, the Court has applied the criteria adopted by VA in 
38 C.F.R. § 4.104.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
The evidence shows that the Veteran has had diastolic blood 
pressure readings of 90 or more or systolic readings of 160 
or more as is required under the current version of 38 C.F.R. 
§ 4.104.  Accordingly, he has a current disability for VA 
purposes.

As shown, there is no evidence of hypertension in service, or 
for many years thereafter.  There is no competent medical 
evidence of a relationship or nexus between the current 
hypertension and military service.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992).  In addition, since hypertension was 
not first manifested until many years after service, it may 
not be presumed to have manifested in service.  See 38 C.F.R. 
§ 3.307, 3.309.  The Veteran's hypertension may not be 
presumed to be related to exposure to herbicides.  The 
Veteran has not indicated that any provider ever advised him 
that his hypertension was caused by his military service.  At 
any rate, the Veteran does not contend that his hypertension 
is directly related to service, and there is no medical or 
other evidence to suggest such an etiology for the Veteran's 
hypertension.  Although the Veteran has not contended that he 
incurred hypertension directly in service or as a result of 
service, or during a presumptive period, the Board has 
considered whether there is evidence of such causation, and 
finds none.  

The Veteran contends that his disability due to hypertension 
is either caused or aggravated by his service-connected 
diabetes mellitus disability.  The question then, is whether 
there is a competent medical evidence of a causal 
relationship or nexus between the current hypertension and 
the service-connected diabetes mellitus.  The only support 
for such a nexus is the February 2005 statement from the 
Veteran's private physician, and the Veteran's own 
contentions.  The Board also notes that the private opinion 
was not supported by any clinical evidence or rationale, 
which significantly reduces its probative weight.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. 
App. 177 (180) (1995).  

However, as discussed above, the VA opinions in 2005 and 2008 
state that definition of the Veteran's hypertension and 
diabetes mellitus as a metabolic syndrome does not establish 
that one element of the syndrome, that is, the diabetes 
mellitus, caused the other element of the syndrome, that is, 
the hypertension.  The two VA opinions outweigh the February 
2005 private medical statement, and the weight of the 
competent medical opinion is against the claim.  


While the Veteran is certainly competent to relate 
circumstances he was able to observe, such as when he was 
first diagnosed with hypertension, or his belief that his 
diabetes mellitus caused or aggravates his hypertension; his 
lay contentions must be weighed against the other evidence of 
record.  However, in this case, the Veteran's statements as 
to the causation of hypertension are not like testimony as to 
a separated shoulder, varicose veins, or flat feet, which are 
capable of direct observation.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (lay witness capable of diagnosing 
dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006) (existence of a chronic disease may be 
established by competent lay evidence).  The onset of 
hypertension is not a visible process which may be directly 
observed by a lay person.  Moreover, the Veteran has not 
stated that hypertension was present chronically and 
continuously following his service.  Rather, he contends that 
his hypertension is due to service-connected diabetes 
mellitus.  This is an etiological opinion as to a disease 
process which is beyond the Veteran's ability to directly 
observe and, thus, his statements in this regard do not 
constitute competent evidence.

On the other hand, the VA opinions that the Veteran's 
hypertension was neither caused nor aggravated by his 
service-connected diabetes mellitus were accompanied by 
rationales supporting the conclusions unfavorable to the 
Veteran's claim.  The VA examiners also conducted a 
comprehensive review of the record and presented an in-depth 
discussion of the medical evidence.  Therefore, their 
opinions are more persuasive and of greater probative weight 
than the Veteran's unsupported lay contentions and the 2005 
private opinion.

In sum, the preponderance of the evidence is against the 
claim on any basis authorized by statute.  As the evidence is 
not in equipoise, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable outcome.  38 U.S.C.A. § 5107(b).  The claim 
must be denied.




ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied. 



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


